SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

927
CA 16-00263
PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, AND SCUDDER, JJ.


POMCO, INC., PLAINTIFF-APPELLANT,

                      V                                             ORDER

HEALTHEDGE SOFTWARE, INC., DEFENDANT-RESPONDENT.


EDWARD E. KOPKO, LAWYER, P.C., ITHACA (EDWARD E. KOPKO OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

MENTER, RUDIN & TRIVELPIECE, P.C., SYRACUSE (MITCHELL J. KATZ OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered August 10, 2015. The order, inter
alia, granted that part of defendant’s motion for partial summary
judgment dismissing the seventh cause of action for specific
performance and denied plaintiff’s cross motion.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court